Citation Nr: 0115038	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  99-03 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left heel spur, 
claimed as secondary to a service connected right knee 
disability.

2.  Entitlement to service connection for left knee 
chondromalacia, claimed as secondary to a service connected 
right knee disability.

3.  Entitlement to service connection for degenerative joint 
disease in the lumbar spine, claimed as secondary to a 
service connected right knee disability.

4.  Entitlement to an increased rating for right knee 
meniscectomy/synovectomy, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1966 to April 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1998 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO). 

In his VA Form-9 Appeal to the Board of Veterans' Appeals, 
the appellant claimed that he is unable to work due to "his 
knees and back."  The appellant is service connected for a 
right knee disability, and has submitted Social Security 
Administration records that substantiate a grant of benefits 
in September 1998 based on his right knee disability alone.  
We find that the appellant has therefore submitted a claim 
for a total rating based on individual unemployability.  The 
Board refers the issue to the RO to take appropriate action 
with respect to this claim, as the Board does not have 
jurisdiction over this claim.  Absent a decision, a notice of 
disagreement, a statement of the case and a substantive 
appeal, the Board does not have jurisdiction of the issue.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 
5 Vet. App. 554 (1993), Black v. Brown, 10 Vet. App. 279 
(1997), Shockley v. West, 11 Vet. App. 208 (1998).  The 
appellant should be informed of any determination by separate 
letter that includes notification of appellate rights.  
38 C.F.R. § 3.103 (2000).  If there is any intent to appeal, 
there is an obligation to file a notice of disagreement and a 
substantive appeal after the issuance of the statement of the 
case.  38 C.F.R. § 20.200 (2000).



REMAND

This appeal stems from a March 1998 rating decision that 
confirmed and continued a 10 percent evaluation for service 
connected right knee meniscectomy/synovectomy and denied 
service connection for a left knee condition, a left heel 
spur and a back disability.  In July 1998, the evaluation for 
the right knee meniscectomy/synovectomy was increased to 20 
percent from January 1998.  

The appellant contends that service connection is warranted 
for his left knee disability, left heel spur and back 
disability secondary to his service connected right knee 
disability.  He further contends that an even higher 
evaluation is warranted than that which has been awarded for 
his service connected right knee disability.

When he filed his VA Form-9, the appellant contended, in 
essence, that the duty to assist had not been met.  He 
asserted that the RO did not obtain magnetic resonance 
imaging studies of both knees and his right thigh that were 
available through his private physician.  In a statement 
submitted in support of his claims in January 2000, the 
appellant noted that records from Cedars Medical Center and 
Dr. Pritchard had not been obtained or not obtained in their 
entirety.  He further asserted that he had contacted both 
parties who stated that the records were sent in to the RO.

The Board has conducted a complete review of the claims 
folder.  The appellant filed his claim in September 1997.  In 
January 1998, the appellant was notified that the RO had 
requested medical evidence from Drs. Pritchard and Levitt and 
that the ultimate responsibility for the submission of the 
evidence rested with the appellant.  In July 1999, the 
appellant was notified that the RO had requested the records 
from Cedar's Medical Center and additional records from Dr. 
Pritchard, and that the ultimate responsibility for the 
submission of the evidence rested with him.  At the time of a 
December 1999 rating decision, the appellant was advised that 
no reply had been received from Cedars Medical Center, and in 
a January 2001 Supplemental Statement of the Case he was 
advised that treatment records from Dr. Pritchard between 
June 1998 and July 1999 had been received and considered.  
March and April 1998 records from Dr. Pritchard were 
previously considered.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The claims for service connection for left heel spur, left 
knee chondromalacia, and for degenerative joint disease in 
the lumbar spine, claimed as secondary to a service connected 
right knee disability were denied in the March 1998 rating 
decision as not well grounded.  Because of the change in the 
law brought about by the VCAA, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law with regard to these 
claims.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

The appellant has notified the VA that there are outstanding 
medical records in the form of magnetic resonance imaging 
scans in the possession of Dr. Pritchard that he contends 
would support his claim(s).  Therefore, the Board is obliged 
to remand this appeal to obtain those records.  See Epps v. 
Brown, 9 Vet. App. 341 (1996).  However, the Board notes that 
Dr. Pritchard has responded to the RO's request for records 
and has not included these test results.  Furthermore, the 
appellant was previously notified that records from Cedars 
Medical Center and Dr. Levitt were never received and that it 
was his responsibility to ensure they were submitted.  As the 
RO has previously advised, we cannot compel these parties to 
submit these records.  Therefore, this Remand serves as 
notice to the appellant that it is his responsibility to 
submit these records within the time period specified by the 
RO.  Failure to do so will result in consideration of his 
appeal without this evidence.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should notify the appellant of 
his duty to submit any additional 
outstanding medical evidence that he feels 
would support his claims.  The RO must 
notify the appellant of a reasonable date 
by which the evidence must be submitted. 

3.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




